ACCEPTED
                                                                                   05-17-00422-CR
                                                                         FIFTH COURT OF APPEALS
                                                                                   DALLAS, TEXAS
      DALLAS COUNTY                                                              1/31/2018 9:15 AM
                                                                                        LISA MATZ
      DISTRICT ATTORNEY                                                                     CLERK
      FAITH JOHNSON
      Appellate Division


                                                                   FILED IN
                                                            5th COURT OF APPEALS
                                                                DALLAS, TEXAS
January 31, 2018
                                                            1/31/2018 9:15:25 AM
                                                                  LISA MATZ
                                                                    Clerk
Ms. Lisa Matz
Clerk of the Court
Court of Appeals, Fifth District of Texas at Dallas
600 Commerce Street, Suite 200
Dallas, Texas 75202

RE: Cause No. 05-17-00422-CR; Darrion Dwayne Dallas v. The State of Texas;
    Notice of Counsel for the State of Texas

Dear Ms. Matz:

I will be representing the State of Texas in this appeal.

Sincerely,


 /s/ Marisa Elmore
Marisa Elmore
Assistant District Attorney
Dallas County, Texas
State Bar No. 24037304

cc:       Ms. Riann Moore, Assistant Public Defender
          Via e-service to riann.moore@dallascounty.org




133 N. RIVERFRONT BLVD., LB–19, DALLAS, TEXAS 75207-4399           214-653-3625